Case 1:19-cv-01974-JBW-LB Document 26 Filed 09/03/19 Page 1 of 6 PageID #: 210



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


 LEKISHA NICHOLAS, Individually and on
 Behalf of All Others Similarly Situated,
                                                     Case No. 19-cv-1974-JBW-LB
                 Plaintiff,

         v.

 WAYFAIR INC. and WAYFAIR LLC,

                 Defendants.


                SUPPLEMENTAL DECLARATION OF JONATHAN KLEIN

        I, Jonathan Klein, declare and state as follows:

        1.      I am over the age of 18 and submit this supplemental declaration in support of

Defendants’ Motion to Compel Arbitration and Stay Proceedings. I have personal knowledge of

the facts stated in this declaration including through review of Wayfair’s business records as kept

in the ordinary course of business and, if called as a witness, I will truthfully testify thereto.

        2.      I am the Director of Storefront Engineering at Wayfair, leading a team of

approximately 400 engineers that build Wayfair’s sites and apps. Through my position as Director

of Storefront Engineering at Wayfair, I have knowledge of the facts stated in this Supplemental

Declaration.

        3.      On June 24, 2019, I submitted an initial declaration in support of Wayfair’s Motion

to Compel Arbitration (the “June Declaration”). I submit this Supplemental Declaration to provide

additional information about the records on which I relied when preparing the June Declaration.

        4.      As explained in my June Declaration, Wayfair maintains records on customer

browsing activity on its sites in the ordinary course of business. These records include documents
Case 1:19-cv-01974-JBW-LB Document 26 Filed 09/03/19 Page 2 of 6 PageID #: 211



known as “clickstream” reports, which reflect customers’ browsing activity. A clickstream report

for a particular website user indicates the webpages a customer visits, the buttons and links the

customer selects or “clicks on,” orders the customer places, and the dates and times of the browsing

activities, among other things.

       5.      Attached as Exhibit A to this Supplemental Declaration is the clickstream report

for Ms. Nicholas. Exhibit A sets forth Ms. Nicholas’s browsing activity on Wayfair’s websites.

As discussed in my June Declaration and detailed further below, these records of Ms. Nicholas’s

browsing activity indicate that before selecting the “Submit Order” button to purchase her

headboard on May 15, 2016, Ms. Nicholas selected the “terms and conditions” hyperlink and

visited Wayfair’s Terms of Use page. Ms. Nicholas then cancelled her initial order and re-ordered

the same headboard in a different color later that day.

       6.      Clickstream reports such as Exhibit A are prepared in the ordinary course of

Wayfair’s business. Additional detail about Ms. Nicholas’s clickstream report is set forth below.

       7.      The first two columns of the clickstream report, “SessionStartDate” and

“Event_Timestamp,” show the specific date and time of each of Ms. Nicholas’s activities on the

Wayfair website. (Ex. A, Columns A and B). The third column shows the customer identification

number unique to each Wayfair customer. Given that Ex. A is a printout of all of Ms. Nicholas’

activity, her customer identification number (3953293551) appears in each row. (Ex. A, Column

C (“CuID”)). The column titled “ClickLocation” shows each button or hyperlink that the

customer, Ms. Nicholas, clicked on while on the website (Ex. A, Column G), and the “Event_Url”

column identifies the specific website that she accessed (Ex. A, Column H). The “DeviceType”

column shows what kind of device (such as a phone or computer) the customer was using while

interacting with the Wayfair website. (Ex. A, Column AQ).



                                                 2
Case 1:19-cv-01974-JBW-LB Document 26 Filed 09/03/19 Page 3 of 6 PageID #: 212



       8.     Wayfair’s records of Ms. Nicholas’s browsing activity, as demonstrated in the

clickstream report, show that she visited wayfair.com twice—once on February 18, 2016 and a

second time on April 24, 2016—before purchasing the headboard at issue in her complaint. (Ex.

A, Rows 2, 3). On May 15, she visited 197 additional, distinct webpages on Wayfair.com. (Ex.

A, Rows 4-318).

       9.     Ms. Nicholas’s clickstream report shows that Ms. Nicholas added a headboard to

her shopping cart at 5:21 p.m. on May 15, 2016. (Ex. A, Row 10). Ms. Nicholas then navigated

to the checkout screen at 5:24 p.m. (Ex. A, Row 21).

       10.    At 5:27 p.m. on May 15, 2016, before making any purchase from Wayfair, Ms.

Nicholas clicked on the “Terms and Conditions” link next to the “Submit Order” button on the

checkout screen. (Ex. A, Row 28 (“CLICK_TERMS_AND_CONDITIONS”)). That row has

been bolded and highlighted in Exhibit A for ease of reference.

       11.    Two minutes after navigating to the Terms and Conditions page, at 5:29 p.m., Ms.

Nicholas took her next action on the website and placed her order by selecting the “Submit Order”

button at the bottom of her screen. (Ex. A, Row 29).

       12.    The clickstream report indicates that Ms. Nicholas then cancelled her initial order

at 5:34 p.m. that same day (Ex. A, Rows 135-36) and returned to the website to place an order for

the same headboard in a different color later that evening (Ex. A, Rows 161-73).

       13.    The clickstream report shows that Ms. Nicholas continued to browse various

Wayfair websites after placing her order on May 15, 2016 and after she made her complaint

regarding bed bugs on September 5, 2016. In total, she visited Wayfair’s website on 2,945

occasions on 55 separate days, most recently on December 16, 2018. (Ex. A, Rows 2-2946)




                                                3
Case 1:19-cv-01974-JBW-LB Document 26 Filed 09/03/19 Page 4 of 6 PageID #: 213



       I declare under penalty of perjury of the laws of the United States that the foregoing is true

and correct.

       Executed on this 3rd day of September, 2019DW%RVWRQ0DVVDFKXVHWWV.




                                                -RQDWKDQ.OHLQ 'LUHFWRURI6WRUHIURQW
                                                (QJLQHHULQJ
Case 1:19-cv-01974-JBW-LB Document 26 Filed 09/03/19 Page 5 of 6 PageID #: 214



                                  Exhibit A
Case 1:19-cv-01974-JBW-LB Document 26 Filed 09/03/19 Page 6 of 6 PageID #: 215




                            [FILED UNDER SEAL]
